Citation Nr: 0321508	
Decision Date: 08/27/03    Archive Date: 09/02/03

DOCKET NO.  99-13 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than September 13, 
1996, for the grant of a 10 percent disability rating for 
shell fragment wounds of the hands with retained foreign 
bodies.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel

INTRODUCTION

The veteran had active duty from December 1966 to May 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA). 

This case was remanded in February 2001.  As noted in the 
prior remand, at the August 2000 videoconference hearing 
before the undersigned Veterans Law Judge, the veteran raised 
the issue of service connection for chloracne.  This issue is 
referred to the RO for appropriate action.

REMAND

In February of 2003 the Board undertook additional 
development of the issue listed on the title page of this 
decision, pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2) (2002).  Additional VA treatment records were 
received.  However, the United States Court of Appeals for 
the Federal Circuit recently invalidated the regulations that 
empowered the Board to both issue written notification of the 
VCAA to veterans and to consider additional evidence without 
prior RO review in the absence of a waiver of such review by 
the claimant or his or her representative.  Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).  The RO has not had the 
opportunity to review these records.  The Federal Court 
decision requires that the case be remanded to the RO for 
review of the action taken by the Board. 

The RO is requested to readjudicate the 
veteran's claims with consideration of 
all the evidence added to the record 
since the last supplemental statement of 
the case.  If the benefit sought is not 
granted, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case, 
containing notice of the relevant action 
taken on the claims for service 
connection and increased ratings since 
the last supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




